Citation Nr: 1110593	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for low back muscle strain, to include whether the reduction of the 20 percent evaluation for this disability was proper.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.  
  
This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of actions taken by the RO in reducing the rating for the Veteran's service-connected back disability reflect that she was never formally informed of the provisions of 38 C.F.R. § 3.655(c) with regard to the procedures to be followed when a claimant fails to report to a VA examination scheduled to determine entitlement to a continuing award.  Moreover, the October 2010 supplemental statement of the case did not provide the Veteran with the criteria for rating disabilities of the spine.  As such, and in order to ensure due process to the Veteran, this case will be REMANDED for the following action:

1.  The RO is to contact the Veteran to determine if she has had any additional treatment for her back disability, and the records from any such treatment should be obtained.  The RO should review any such records and should they indicate that another VA compensation examination is necessary, such an examination should be scheduled.  

2.  Thereafter, the claim must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and her representative must be provided a supplemental statement of the case that includes citation to and consideration of the provisions of 38 C.F.R. § 3.655(c) and the criteria for rating disabilities of the spine.  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


